DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “casing coupled to the tubular body and having a propellant disposed within the casing” in claim 1 must be shown or the feature(s) canceled from the claim(s). Specifically, Applicant states (Remarks, p. 4) that the casing 6 covers a large portion of the outside surface of the projectile 200. However, Figure 2 appears to show only the tubular body 228 as the outermost surface of the projectile 200. Furthermore, Figures 3 and 4 appear to show the UAS 230 with the casing 206 having fallen away, presumably having been decoupled from the tubular body 228. However, neither the casing 206 itself, separate from the tubular body 228, nor the coupling or interface between the casing 206 and the tubular body 228, appear to be shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).  Appropriate correction is required.	
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 8, “flight configuration ,wherein” should read “flight configuration, wherein” or the like in order to ensure grammatical clarity.
In claim 1, lines 8-9, “casing coupled to the tubular body” should read “casing is coupled to the tubular body” or the like in order to ensure grammatical clarity.
In claim 1, line 9, “within the casing  wherein” should read “within the casing, wherein” or the like in order to ensure grammatical clarity.
In claim 1, line 10, “foldable blades wherein” should read “foldable blades, wherein” or the like in order to ensure grammatical clarity.
In claim 1, line 13, “towards the motor further comprising” should read “towards the motor, further comprising” or the like in order to ensure grammatical clarity.
In claim 1, line 14, “tubular body further comprising” should read “tubular body, further comprising” or the like in order to ensure grammatical clarity.
In claim 1, line 15, “body wherein” should read “body, wherein” or the like in order to ensure grammatical clarity.
In claim 1, line 16, “controller wherein” should read “controller, wherein” or the like in order to ensure grammatical clarity.
In claim 9, line 8, “parachute wherein” should read “parachute, wherein” or the like in order to ensure grammatical clarity.
In claim 9, lines 10-11, “configuration , wherein” should read “configuration, wherein” such that the comma is adjacent to the previous word in order to ensure grammatical clarity.
In claim 9, line 13, “projectile capable of being launch” should read “projectile capable of being launched” or the like in order to ensure grammatical clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, line 8 recites “wherein said casing” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 1 to read “wherein a casing” in order to promote compact prosecution.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warsop et al. (US 2015/0142210 A1), hereinafter Warsop.
Regarding claim 9, Warsop discloses an unmanned aerial system (surveillance device 1; fig. 1), comprising:
a tubular body (vehicle 13; fig. 2a);
a battery (battery 29; fig. 3) disposed within the tubular body (as shown in fig. 3); 
a motor (electric motor 24; fig. 3) electrically coupled battery (para. [0066], regarding the propeller 25 is powered by an electric motor 24, which received the electrical energy from battery 29; fig. 3), the motor having a shaft that is rotatable (as shown in fig. 3); 
a propeller (propeller 15; fig. 2d) mounted to the shaft (as shown in fig. 3), wherein the propeller includes a plurality of foldable blades (blades of propeller 25 shown in fig. 3 in a folded configuration, wherein the plurality of foldable blades are in a folded configuration when the unmanned aerial system is in a stowed configuration (as shown in fig. 3); and 
a parachute (parawing 22; fig. 3)
wherein the parachute (parawing 22) is disposed within the tubular body when the unmanned aerial system is in the stowed configuration (as shown in fig. 3) and disposed outside of the tubular body when the unmanned aerial system is in a powered flight configuration (as shown in fig. 1) ,
wherein the unmanned aerial system is capable of communicating with a ground controller (see again para. [0034]) and
wherein the unmanned aerial system in the stowed configuration (as shown in fig. 3) is configured as a projectile capable of being launch from a grenade launcher (see again abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Warsop et al. (US 2015/0142210 A1), hereinafter Warsop, in view of Manole et al. (US 8,115,149 B1), hereinafter Manole.
Regarding claim 1, Warsop discloses an unmanned aerial system (surveillance device 1; fig. 1) capable of being launched from a grenade launcher (abstract, regarding a grenade launcher aerial surveillance vehicle), comprising:
a tubular body (vehicle 13; fig. 2a) that encloses a compartment for a payload (camera 28; fig. 3) and a battery (battery 29; fig. 3); 
a motor (electric motor 24; fig. 3) coupled to the tubular body (as shown in fig. 3); 
a propeller (propeller 15; fig. 2d) coupled to the motor (per para. [0066]); and 
a parachute (parawing 22; fig. 3) disposed within the tubular body when the unmanned aerial system is in a stowed configuration (as shown in fig. 3) and disposed outside of the tubular body (as shown in fig. 1) when the unmanned aerial system is in a powered flight configuration (para. [0050], regarding once the panels have been ejected the folding propellers and parawing will be deployed; fig. 1) ,
wherein a casing (propellant cartridge 19; fig. 2a) coupled to the tubular body (as shown in fig. 2a) and having a propellant disposed within the casing (see para. [0064])
wherein the propeller (15) includes a plurality of foldable blades (25, as shown in figs. 2c and 2d)
wherein each blade of the plurality of foldable blades (25) include a first part that is rotatably connected to a second part (the hinged configuration shown in fig. 3, which depicts each blade 25 rotatably connected to a hub), wherein, when the unmanned aerial system is in the stowed configuration, the first part is rotated radially inwards towards the motor (as shown in fig. 3)
further comprising hinged flaps (deployable fins 16; fig. 2b) coupled to the tubular body (as shown in fig. 2b)
wherein the unmanned aerial system (surveillance device 1) is capable of communicating with a ground controller (para. [0034], regarding the communication device is located on the vehicle to relay guidance and data output from said at least one optical sensor to a remote user)
wherein the payload (camera 28) includes one or more of a camera, a control system, and an electronic device (see para. [0066]).
Warsop does not appear to specifically disclose the invention further comprising stub wings coupled to the tubular body.
However, Manole is in the field of hybrid projectiles (abstract) and teaches an unmanned aerial system (as shown in fig. 2B) comprising stub wings (snap out wings 213, folding wings 212; fig. 2B) coupled to the tubular body (body 209; as shown in fig. 2B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial system of Warsop to include stub wings coupled to the tubular body as taught by Manole in order to provide an additional means of creating lift for the unmanned aerial system (see Manole, col. 3, line 67 and col. 4, lines 1-11).
Response to Arguments
Applicant's arguments filed on February 4, 2021, have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 4) that the drawing objection is improper because the casing covers a large portion of the outside surface of the projectile. Applicant quotes from para. [0027] of the specification with regard to the casing falling away and 
1) para. [0024] – “The GLUAS projectile 200 includes propellant 216 disposed near the rear end 204 and within casing 206.”
2) para. [0027] – “When a desired altitude is reached, the propellant 216 and the casing 206 fall away from the UAS 230.”
Therefore there is no reason to know or suspect that the casing 206 might cover or otherwise impede the opening of the flaps/wings. Furthermore, as noted in the new drawing objection hereinabove, Figures 3 and 4 appear to depict the UAS 230 after the casing 206 has fallen away. However, Figure 2 does not appear to depict the casing itself in a configuration that “covers a large portion…[of the] outside surface of the projectile” or at least some coupling between the casing 206 and the tubular body 228 as claimed in amended claim 1. Instead, Figure 2 appears to show the tubular body 228 as the outermost structural component of the UAS, lacking any sort of structural coupling to a casing that is capable of falling away.
Examiner notes, based on comparing Figure 2 and Figure 3, that the casing 206 would appear to encompass both the housing for the propellant 216 and a rear portion of the tubular housing 228 aft of the battery 212, such that there would need to be a structural coupling between the tubular housing 228 and the casing 206 at a position 
Applicant argues (Remarks, pp. 4-7) that the rejections of claims 1-4 and 6-12 under §102 over Warsop, and claim 5 under §103 in view of Manole, have been overcome via amendments to independent claims 1 and 9 incorporating all of the dependent claims and thus more completely and distinctly claiming the present invention. Examiner disagrees, and the prior art rejections under §102 and §103 have been maintained as detailed hereinabove.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647